Citation Nr: 0615933	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  97-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker





INTRODUCTION

The veteran served in the Army National Guard from May 1980 
to October 1988.
  
This claim comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO rating decision.  In August 1999, the 
Board denied entitlement to service connection for a chronic 
disorder of the left leg, and remanded the claim of 
entitlement to service connection for a chronic acquired 
disorder of the left knee to the RO for further development 
and adjudicative consideration.  The claim continued to be 
denied, and was returned to the Board.  Then in March 2005, 
the Board remanded the claim for service connection for a 
left knee disability to the RO for a VA examination and to 
obtain any outstanding relevant treatment records.  The case 
has been returned to the Board for further appellate 
adjudication.

The veteran has been awarded service connection compensation 
benefits for a chronic left fifth metatarsal fracture with 
status-post debridement of the ankle area (left ankle 
disability), with a 10 percent rating.

FINDINGS OF FACT

1.  No competent evidence links the veteran's current left 
knee disability with his serviced connected left ankle 
disability.  

2.  The evidence indicates that the veteran neither 
complained of or suffered from, nor was diagnosed with left 
knee problems while in service or for years thereafter.  

3.  No competent evidence links the left knee disability to 
service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability, are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for service connection

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1131.   Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through application of statutory presumptions, 38 C.F.R. 
§§ 3.303(a), 3.304.

Certain chronic diseases such as arthritis, may be presumed 
to have been incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307,  3.309.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

Service connection may yet be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  To prove that 
a disability is proximately due to or the result of a 
service-connected disease or injury, the veteran must submit 
competent medical evidence showing that the disabilities are 
causually related.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

The veteran essentially asserts that his current left knee 
disability is secondary to his service connected left ankle 
disability.  He served in the Army National Guard from May 
1980 to October 1988.  His service medical records are 
negative for complaints, treatment, or diagnosis of left knee 
problems.

Post-service, the veteran has complained of and has been 
treated for left knee problems since approximately 1992.  In 
a March 1993 medical note, he complained of left knee pain 
since November 1992.  The examiner diagnosed him with minimal 
knee degenerative joint disease (DJD).  Thereafter, the 
veteran has routinely complained of left knee pain during VA 
outpatient visits.

Over the course of this appeal, the veteran has had several 
VA examinations regarding the joints.  In a 2003 VA 
examination, the veteran complained of left knee pain that 
worsened with walking, which caused him to limp with his left 
leg.  Upon examination, the examiner noted pain with motion, 
positive crepitation of the left knee joint, and patella 
tenderness, but no edema, effusion, or instability was 
observed.  Range of motion was normal.  He diagnosed the 
veteran with mild DJD of the left knee based upon X-ray 
reports from November 2002.  He further opined that the 
veteran's left knee disability was not due to or aggravated 
by the veteran's service connected left ankle disability.

Similarly, in an October 2005 VA examination, the veteran 
complained of left knee pain, and the examiner diagnosed the 
veteran with patellofemeral dysfunction and mild DJD of the 
posterior surface of the patella (as seen on the November 
2002 X-ray report).  He opined that the veteran's left knee 
problems were less likely than not related to his military 
service, nor were they due to the veteran's service connected 
left ankle disability because the biomechanics or 
pathophysiology in both areas (ankle and knee) were not 
interrelated to each other.  He further opined that the left 
knee problems were due to the natural process of aging.

It is clear that the veteran currently suffers from a left 
knee disability.  However, according to the competent medical 
evidence, the Board finds his disability is not secondary to 
his service connected left ankle disability, rather, it is 
due to the natural progression of aging.  As a result, 
secondary service connection is not warranted.  In addition, 
as detailed above, since service medical records are negative 
for complaints, treatment, or diagnosis of left knee problems 
while in service or for years thereafter, direct service 
connection is also not warranted.  Thus, the preponderance of 
the evidence is against granting this service connection 
claim, and the appeal is denied.  

II. Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

In an April 2005 letter, VA advised the veteran of all the 
elements required by Pelegrini II, and the matter was re-
adjudicated in a January 2006 supplemental statement of the 
case.  

More recently, it has been determined in Court that proper 
notice should also include information regarding (a) the 
evidence necessary to establish a disability rating and (b), 
the effective date for any disability evaluation awarded, See 
Dingess v. Nicholson, 19 Vet. App. 433 (2006).  Notice 
regarding (a) and (b) was not provided to the veteran, but 
the Board finds no prejudice in proceeding with the issuance 
of a final decision because as concluded above, the 
preponderance of the evidence is against the veteran's claim 
for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant VA 
treatment records.  Several VA examinations were conducted, 
and their reports were reviewed and are associated with the 
file.  There are no indications that relevant records exist 
that have not been obtained.  VA has satisfied its duties to 
notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.  
App. 540, 546 (1991).


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the left knee is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


